 1   DANIEL J. MULLER, Cal. State Bar. No. 193396
     VENTURA HERSEY & MULLER, LLP
 2   1506 Hamilton Avenue
     San Jose, CA 95125
 3
     Telephone: (408) 512-3022
 4   Facsimile: (408) 512-3023

 5   ATTORNEYS FOR DEFENDANT J. DOE
 6                              UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                      OAKLAND DIVISION
 9
     J. DOE,                                        Case No. 4:18-cv-06261-HSG
10

11                Plaintiff,                        STIPULATION AND [PROPOSED]
                                                    ORDER TO RESCHEDULE
12         vs.                                      HEARING ON DEFENDANTS’
                                                    SPECIAL MOTION TO STRIKE
13   EARLINE MITCHELL, KIMBERLY
     SORENSEN, ET AL,.                              Date         March 28, 2019
14                                                  Time:        2:00 P.M. PST
15                Defendants                        Courtroom:   2, 4th Floor
                                                    Judge:       Hon. Haywood S. Gilliam, Jr.
16

17

18
19

20
21

22
23

24
25

26
27

28

        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON DEFENDANTS’ SPECIAL
                                       MOTION TO STRIKE
 1            1.       Plaintiff requests that the hearing on Defendants’ Special Motion To Strike Or, In
 2   The Alternative, Dismiss be rescheduled to April 4, 2019 at 2:00 p.m.
 3
              2.       Defendants have agreed to stipulate to Plaintiff’s request.
 4
                                                 STIPULATION
 5
              THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the
 6

 7   Parties that:

 8            1.       The Court reschedule the hearing on Defendants’ Special Motion To Strike Or, In

 9   The Alternative, Dismiss to April 4, 2019 at 2:00 p.m. or another date that is convenient for the
10   Court.
11
     Date: March 21, 2019                            VENTURA HERSEY & MULLER, LLP
12

13
                                                     By /s/
14                                                      Daniel J. Muller
                                                        Attorneys For J. Doe
15
     Date: March 21, 2019                            COTCHETT, PITRE & McCARTHY, LLP
16

17
                                                     By /s/ Michael Montaño
18                                                      Michael Montaño
                                                        Attorney for Defendants
19                                                      Earline Mitchell and Kimberly Sorensen
20
21
                                                     ORDER
22
23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.except the hearing will be heard at 10 a.m.
     not 2 p.m.
25

26   Dated:        3/22/2019
                                                     Hon. Haywood S. Gilliam, Jr.
27

28
                                                         2
         STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON DEFENDANTS’ SPECIAL
                                        MOTION TO STRIKE
